Title: Thomas Appleton to Thomas Jefferson, 10 September 1819
From: Appleton, Thomas
To: Jefferson, Thomas


					
						dear Sir
						
							Leghorn
							10th September 1819—
						
					
					I now inclose you some letters for the Raggis, as I have learnt from their own hands, of their Safe arrival, and the kind reception they found at monticello.—the younger Raggi, intimates in his letter to me, his desire, that the brother he left behind, may accompany his wife to the U:S. where he would find employ in your Service.—should you have occasion for one or more Sculptors, they can with ease be procur’d; but I should by no means recommend the brother at Carrara, as he is totally unworthy of confidence; he is by habit, impertinent and a Spendthrift, and by nature, ungrateful.—in short, he is a man who would breed Strife, and contaminate the well-intention’d.—I mention’d to you, Sir, in my letter of the 4th of the present month, that I have an interest in one of the finest quarries of marble at Carrara, and have at my disposal, the first workmen of the country; I can therefore furnish, in the shortest possible time, every kind of work in architecture or sculpture, by sending me a model of what may be requir’d.—In the college you are now erecting, Sir, I presume there will be wanted many hundred chimney-pieces, which I could, most certainly furnish, in vein’d marble, or blue marble, call’d Bardiglio, in less time, and at a less price, than chimney-pieces of common Stone, could be procur’d in the U:S. nothing more would be necessary, than to inform me the dimensions of the pieces, and the price you limit; it would releive you, Sir, from a great incumbrance of Sculptors, and at the Same time, be productive of economy.
					
						accept, Sir, the expressions of my great respect & esteem
						
							Th: Appleton
						
					
				